DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/7/2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2015/0314394) in view of Petolillo (US 2016/0107259).

    PNG
    media_image1.png
    635
    461
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    424
    636
    media_image2.png
    Greyscale

Regarding claim 1, Mori teaches laser welding method, comprising: 
providing a second welding pattern that causes a start of emission of the shield gas when the laser processing head reaches the starting position for welding and (see fig.6 and para.[0072] and [0074] “Prior to laser oscillation, the processing nozzle 46 moves closer to the workpiece W, and the shutter 42 provided to the laser oscillator 32 (FIG. 2) opens…Assist gas A is blown from the processing nozzle 46 to the workpiece W, and when the internal pressure of the processing nozzle 46 reaches a predetermined gas pressure, the workpiece W is irradiated with laser beam L for 0.3 seconds. The surface of the workpiece W heated by the laser beam L burns in an atmosphere of high-density assist gas.”); 
selecting and inputting a specific welding pattern into a welding pattern selector, the specific welding pattern being selected from among the welding pattern (See para.[0040] “The example of processing shown in FIG. 3 has a configuration in which a plurality of rectangular plates W′ are fabricated by performing a laser cutting to a plate-like workpiece W in accordance with a laser processing program P (FIG. 1) provided as an NC program.” The controller executes laser processing program P to select and input a welding pattern as shown in figure 3.); and 
performing laser welding on the workpiece according to the specific welding pattern that has been selected and inputted (See para.[0074] “the workpiece W is irradiated with laser beam L for 0.3 seconds. The surface of the workpiece W heated by the laser beam L burns in an atmosphere of high-density assist gas.”).
Mori does not explicitly teach providing a first welding pattern that causes an emission of shield gas in advance through a laser nozzle provided on a laser processing head at a time of moving the laser processing head from a reference position to a starting position for welding the workpiece and, at the starting position for welding and 
However, Petolillo teaches in the same field of endeavor of a laser welding method, comprising providing a first welding pattern that causes an emission of shield gas in advance through a laser nozzle provided on a laser processing head at a time of moving the laser processing head from a reference position to a starting position for welding the workpiece and, at the starting position for welding and when a rate of the shield gas is stabilized, starts radiating the laser beam onto the workpiece (See para.[0046]-[0047] “As the processing begins (t1), the laser processing nozzle 5 is positioned over a point where the weld seam 16 to be produced is to start. The laser beam 18 is switched on. The flow of protective gas is started at least almost at the same time. The inflow of protective gas per unit of time (Q1) is set based on the first specified value... A first weld seam section is now produced on the workpiece 3 by moving the laser beam 18 along the workpiece 3 until the specified stabilization time finishes (t2). From the start (t1) of the processing, 5 to 6 seconds, for example, may go by until reaching the stabilization time.”)

    PNG
    media_image3.png
    1073
    1240
    media_image3.png
    Greyscale

 It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the laser method of Mori with the welding pattern as taught by Petolillo, such that operator can select either one of the welding patterns to perform laser welding, in order provide multiple welding patterns for different welding requirement or purpose, so that increase the welding quality.
	
    PNG
    media_image4.png
    207
    464
    media_image4.png
    Greyscale

Regarding claim 2, Mori teaches in causing the start of emission of the shield gas when the laser processing head reaches the starting position for welding, emission of the shield gas is started at a time when the laser nozzle reaches the starting position for welding and then a feeding rate of the shielding gas stabilizes (See para.[0074] “Assist gas A is blown from the processing nozzle 46 to the workpiece W, and when the internal pressure of the processing nozzle 46 reaches a predetermined gas pressure, the workpiece W is irradiated with laser beam L for 0.3 seconds. The surface of the workpiece W heated by the laser beam L burns in an atmosphere of high-density assist gas.” Since the gas pressure stabilizes, the feeding rate of the shield gas is stabilized.)

Regarding claim 3, the modification of Mori and Petolillo teaches as caused by the first welding pattern, emission of the shield gas is started when an elapsed time after the laser processing head starts moving from the reference position reaches a (See para.[0046]-[0047] of Petolillo “As the processing begins (t1), the laser processing nozzle 5 is positioned over a point where the weld seam 16 to be produced is to start. The laser beam 18 is switched on. The flow of protective gas is started at least almost at the same time. The inflow of protective gas per unit of time (Q1) is set based on the first specified value... A first weld seam section is now produced on the workpiece 3 by moving the laser beam 18 along the workpiece 3 until the specified stabilization time finishes (t2). From the start (t1) of the processing, 5 to 6 seconds, for example, may go by until reaching the stabilization time.”)

Response to Amendment
With respect to the claim rejection under 35 U.S.C. 112(b), applicant amended claim 2, which overcomes the claim rejection. Therefore the claim rejection under 35 U.S.C. 112(b) is withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on the same of rejection applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly amended limitation is taught by reference Petolillo as shown the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS Q LIU/           Examiner, Art Unit 3761 

/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726